Citation Nr: 1135864	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claims of service connection for skin manifestations, memory loss, night sweats, a headaches and the residuals of smoke inhalation due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for sleep apnea, to include as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, to include as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for headaches, to include as manifestations of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991 and was discharged from the Naval Reserve in March 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a hearing before a now retired Veterans Law Judge in July 2009.  

In July 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC to obtain any outstanding VA treatment records, and to schedule the Veteran for another hearing under the provisions of 38 C.F.R. § 20.707 (2010).  

In December 2010, the RO notified the Veteran that a new hearing was scheduled to take place in February 2011.  In a February 2011 statement, he petitioned to reschedule his hearing.  In April 2011, a new hearing was scheduled for May 2011; however, the Veteran failed to report for the hearing or request for a postponement.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).  

The Veteran applied to reopen his claims in a VA Form 21-526, Veteran's Application for Compensation or Pension, received by VA in July 2005.  Although the RO adjudicated these claims on the merits in the December 2005 rating decision, the Board still is required to determine whether new and material evidence has been presented when claims have been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized these matters as set forth on the title page.  

Moreover, during his hearing, the Veteran specifically identified his residual of smoke inhalation as sleep apnea.  As such, the issue of service connection for an undiagnosed illness manifested by the residuals of smoke inhalation has been recharacterized as service connection for sleep apnea, as indicated on the title page to more accurately reflect the Veteran's contentions.  

Further, during the course of the appeal, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in June 2005, and appointed the Disabled American Veterans as his representative.  

More recently, in January 2011, the Veteran revoked this power of attorney, and executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the American Legion as his representative.  In September 2011, the American Legion filed a Post Remand Written Brief, which is included in the record.  

The issues of service connection for memory loss, night sweats and headaches to include as due to an undiagnosed illness, are being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claims of service connection for a skin manifestations, memory loss, night sweats, headaches, and the residuals of smoke inhalation as due to an undiagnosed illness; the Veteran was notified in writing of the RO's determination, but did not appeal in a timely manner.  

2.  The evidence submitted since the RO's April 2004 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to a previously unestablished fact necessary to substantiate the claims of service connection for skin manifestations, memory loss, night sweats, headaches, and the residuals of smoke inhalation.  

3.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

4.  The Veteran is found to have presented credible lay assertions of experiencing a skin manifestations and sleep apnea since his service.  

5.  The currently demonstrated contact dermatitis leading to dyshydrotic eczema is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  

6.  The currently demonstrated sleep apnea is shown as likely as not to have had its clinical onset during the Veteran's active service.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for skin manifestations, memory loss, night sweats, headaches and the residuals of smoke inhalation, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by contact dermatitis leading to dyshydrotic eczema is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the further discussion of the requirements of VCAA is not required at this time.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  

To establish service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  


Standard of Review

The Board's analysis will focus specifically the evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

In a rating decision in April 2004, the RO denied the claims of service connection for a skin manifestations, memory loss, night sweats, headaches, and the residuals of smoke inhalation, to include as due to an undiagnosed illness.  

The Veteran was notified in writing of this action and his appellate rights in April 2004, and did not enter a timely appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's April 2004 rating action included the Veteran's service treatment records, VA treatment records, and VA examination reports.  

In a VA Form 21-526, Veteran's Application for Compensation or Pension, received by VA in July 2005, the Veteran petitioned to reopen his claims.  The evidence added to the record since the April 2004 RO rating decision includes various VA treatment records and a VA examination report.  

In addition to medical records, the evidence now includes credible lay assertions by the Veteran, to include hearing testimony and written statements.  

Based on a careful review of the record, the Board finds that the evidence added since the April 2004 rating decision provides a new information referable to the claimed skin manifestations, memory loss, night sweats, headaches, and residuals of smoke inhalation, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, these statements are deemed to be new and material evidence .  
.  
With respect to the claimed skin manifestations and sleep apnea, the Veteran reported experiencing skin manifestations and sleep apnea are his exposure to oil-fire smoke and debris in the Persian Gulf.  

The Veteran testified that, while servicing planes, he was exposed to hydraulic fluid, which medical professionals have linked to his current skin symptomatology.  In addition, during his hearing, he testified that, while stationed in Kuwait, his unit flew through smoke so thick that it was like being in heavy fog.  He reported being coated in residue from the smoke and developing skin and sleep problems after the exposure.  

The Veteran is shown to have had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Notably, the DD Form 214, Certificate of Release or Discharge from Active Duty, and DD Form 215, Correction to DD Form 214, Certificate of Release of Discharge from Active Duty, show that he was awarded a Southwest Asia Service Medal with two Bronze Stars, a Kuwait Liberation Medal (Kuwait), and a Kuwait Liberation Medal (Saudi Arabia), indicative of service in the Persian Gulf War.  

Thus, the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to presumptive service connection, and to service connection for an undiagnosed illness.  38 C.F.R. § 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  

The service records indicate that the Veteran served as an Aviation Boatswain's Mate in the Navy and volunteered for flying duty.  During his hearing, he testified that his official job was as a Crash and Salvage Petty Officer and that he was cross-trained as a crew chief on a helicopter.  

Additionally, a February 1991 service record indicates that the Veteran requested, and was accepted, to fly as a qualified observer on squadron aircraft while serving as part of the Marine Light Attack Helicopter Squadron aboard the U.S.S. Tarawa.  

Moreover, a service record referable to performance appraisal, showed that the Veteran was a top performer in crash and salvage, and that his specific accomplishments included assisting in the repair of four AFFF hose reel stations, qualifying as an emergency flight deck welder, and assisting in rehab and painting of the crash and salvage crew shelter.  

Notably, a service treatment record in December 1989 noted complaints of a rash of the back, neck and abdomen for one week and a diagnosis of contact dermatitis.  Another service treatment record, dated in later that month, reflected complaints of a painful cyst of the left 3rd finger at the metacarpal phalangeal joint for the past several months.  

A subsequent treatment record, also dated later that month, revealed complaints of a rash on the chest for 11 weeks, including intermediate episodes of itching and noted a diagnosis of viral contact dermatitis.  

Further, the service treatment records show a diagnosis of obstructive sleep apnea in October 1990 and complaints of severe snoring, feeling like he was choking in the back of his throat, and waking up at night not breathing.  

In March 2004, the Veteran underwent a VA examination to evaluate the nature and etiology of any undiagnosed illness present.  He complained of having a problem involving the skin of his fingertips.  The examiner noted his reports of being exposed to hydraulic fluids and aircraft fluids and developing thickening of the skin of his fingers of a nonspecific nature.  

The Veteran noted that the skin on his fingers constantly cracked and was irritated.  On examination, there was thickening of the skin of the palms as well as the fingertips consistent with a contact dermatitis leading to dyshydrotic eczema.  

The Veteran was diagnosed with dyshydrotic eczema of the skin of the fingertips, persistently annoying and present.  The examiner opined that there was no evidence of an undiagnosed illnesses as all of the Veteran's complaints were explainable.  

During a March 2004 VA examination, the examiner observed that the Veteran was using a continuous positive airway pressure (CPAP) machine for sleep apnea, and had been on that for a long time.  He provided a history of being exposed to smoke while flying around in the Gulf while on active duty.  The examiner opined that the Veteran did not have any symptoms related to this.  The Veteran was diagnosed with sleep apnea, and the examiner indicated that it was unclear whether this was the respiratory illness that the Veteran was claiming.  The examiner concluded that there was no evidence of undiagnosed illnesses and that the smoke inhalation was a non-issue because the Veteran no longer had any symptoms.  

A VA treatment record, dated in August 2006, showed that  a review of symptoms indicating chronic peeling of the skin of the hands from the Gulf War, without itching, and treated with lotion.  The practitioner observed slight peeling of the skin of the hands.  Further, an October 2008 VA treatment record noted that outside medical records in June 2008 showed a diagnosis of a rash.  

Additionally, the VA treatment records generally reflect current, ongoing treatment for obstructive sleep apnea.  

Significantly, during his July 2009 hearing, the Veteran testified that his skin disorder had been present throughout service and was present on and off since 1991, following his discharge from service.  He also testified that his sleep apnea had been present in service and had been treated since service.  He was placed on a CPAP machine to treat an undiagnosed condition of the trachea or bronchi after being exposed to oil-fire smoke.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds the Veteran's testimony to be credible in establishing a continuity of symptomatology referable to his skin and sleep manifestations.  Moreover, both in-service and post-service treatment records contain diagnoses of a skin disorder and sleep apnea relating back to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 494-97.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  

Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not developed contact dermatitis leading to dyshydrotic eczema and apnea while serving on active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the claims of service connection for skin manifestations, memory loss, night sweats, headaches, and the residuals of smoke inhalation, the appeal to this extent is allowed.  

Service connection for contact dermatitis leading to dyshydrotic eczema is granted.  

Service connection for sleep apnea is granted.    


REMAND

The Board initially notes that with claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Here, the Veteran reports currently suffering from memory loss and night sweats, to include as manifestations of undiagnosed illnesses incurred in connection with his Persian Gulf service.   

At his recent hearing, the Veteran testified that medical professionals have attributed his memory loss and night sweats to PTSD.   

During a March 2004 VA examination, he was diagnosed as having diaphoresis at night that was more likely than not secondary to PTSD, and less likely an undiagnosed illness.   

Notably, an April 2003 VA treatment record shows that the Veteran reported a having history of sweating profusely and feeling overheated since his last visit.  A VA treatment record, dated in March 2005, showed that he experienced anhidrosis secondary to Celexa use.  Moreover, an August 2008 VA treatment record noted that the Veteran complained of trouble with concentration/memory.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that his current headaches are a manifestation of an undiagnosed illness.  Specifically, he reports suffering from headaches due to the exposure to oil-fire smoke and debris while stationed in the Persian Gulf.  During his hearing, he testified that his first diagnosis of migraine headache was made in 1992.  

In this regard, a July 2007 VA treatment record reflects a history of migraines.  An August 2008 VA treatment record showed an impression of migraines occipital radiating to frontal since 1992 when in Iraq, with nausea and vomiting, but decreased frequency from occurring 2 times a week to 2 times a month.  

A subsequent VA treatment record, dated later that month, showed findings of different headaches, including one that occurred 2 times a week for the past 6 months, which caused eye strain, were not associated with any activity, and resolved after taking Tylenol.  

Significantly, various service treatment records in 1991 showed treatment for intermittent headaches 3 times daily, and a history of suffering from migraines as a child.    

The March 2004 VA examination report indicated that the Veteran developed two kinds of headaches following his service in the Gulf, lasting for several hours, and associated with photophobia and vomiting.  He was diagnosed with occasional severe headache associated with vomiting, which as likely as not represented a migraine variant which is severe but transient.  The examiner opined that there was no evidence of undiagnosed illness, as the complaints were explainable.  

Further, prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the VA Medical Center (VAMC), dated through 2009.  Also, the Veteran has testified that he has received treatment in Hawaii and San Diego.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hence, the RO must obtain any outstanding medical records from VA.   

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all outstanding VA retreated records dated since 2009, along with any earlier treatment records from VA in Hawaii and San Diego.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed memory loss and night sweats.  In addition to examining the Veteran, the examiner should review the entire claims file, including a copy of this remand.  The examiner should be made aware that the Veteran had confirmed active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner should provide an opinion as to whether the Veteran as likely as not suffers from memory loss or nights sweats that are due to an undiagnosed illness that had its clinical onset during service.   

Specifically, the examiner should provide detailed information regarding the onset, frequency, duration, and severity of all complaints related to memory loss and night sweats and state what precipitates and what relieves them.  

The examiner must list all diagnosed conditions related to memory impairment and night sweats and state which symptoms, abnormal physical findings, and abnormal laboratory test results are associated with each.  

If there are symptoms, abnormal physical findings, or abnormal laboratory test results associated with memory loss that have not been determined to be part of a known clinical diagnosis, further examinations by an appropriate specialist will be required to address these findings.  

If further specialist examination is necessary, the specialist should be provided with all examination reports and test results related to the claimed memory loss and night sweats, and should be requested to provide an opinion as to which symptoms, abnormal physical findings, and abnormal laboratory test results can be attributed in this Veteran to a known clinical diagnosis, and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  

After all specialist examinations have been completed, and all laboratory test results received, a final report must be made that provides a list of all diagnosed conditions, with a separate list of all symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.  An attempt should be made to reconcile all differences among examiners involved in the Veteran's evaluation by consultation or workgroup as necessary, before the examination is returned.  

If either memory loss or night sweats is attributed to a diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the memory loss or related manifestations are due to a disease process that had its clinical onset during his active service.  

A complete rationale for all opinions expressed should be provided in the examination report.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed headaches.  In addition to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should be made aware that the Veteran had confirmed active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether the Veteran has any undiagnosed headache disorder that is unrelated to any diagnosed disorder which has lasted 6 months and, if he has any diagnosed headache disorder, whether this is related to his active duty service.  

Specifically, the examiner should provide detailed information regarding the onset, frequency, duration, and severity of all complaints related to a headache disorder and state what precipitates and what relieves them.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


